           Case 20-35740 Document 5 Filed in TXSB on 12/01/20 Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
SEADRILL PARTNERS LLC, et al., 1                                 ) Case No. 20-35740 (DRJ)
                                                                 )
                          Debtors.                               )
                                                                 )

         STIPULATION AND ORDER AUTHORIZING THE USE, ON AN EMERGENCY
         BASIS ONLY, OF CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363(c)(2)(A)

                 Seadrill Partners LLC (together with its subsidiaries, “SDLP”) and the other debtors and
debtors in possession (collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”)
and the TLB Agent,2 on behalf of the Secured Parties and at the direction of the Required Lenders, hereby
enter into this stipulation (the “Stipulation”), which shall be effective upon entry hereof by the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”).

                WHEREAS, on December 1, 2020 (the “Petition Date”), the Debtors in the Chapter 11
Cases filed voluntary petitions for relief with the Bankruptcy Court under chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”);

                WHEREAS, the Debtors continue to operate their businesses and manage their property
as debtors-in-possession pursuant to sections 1107(a)and 1108 of the Bankruptcy Code;

                 WHEREAS, the Debtors assert that they have a compelling need to immediately use
cash collateral (as such term is defined in section 363(a) of the Bankruptcy Code, “Cash Collateral”)
during the period commencing on the Petition Date and concluding on December 8, 2020 for the limited
purposes set forth in the budget attached hereto as Exhibit A (the “Initial Interim Budget”);

1
         The Debtors in these chapter 11 cases include: Seadrill Partners LLC; Seabras Rig Holdco Kft.; Seadrill
         Auriga Hungary Kft.; Seadrill Canada Ltd.; Seadrill Capricorn Holdings LLC; Seadrill China Operations
         Ltd.; Seadrill Deepwater Drillship Ltd.; Seadrill Ghana Operations Ltd.; Seadrill Mobile Units (Nigeria)
         Ltd.; Seadrill Gulf Operations Auriga LLC; Seadrill Gulf Operations Sirius LLC; Seadrill Gulf Operations
         Vela LLC; Seadrill Hungary Kft.; Seadrill International Ltd.; Seadrill Leo Ltd.; Seadrill OPCO Sub LLC;
         Seadrill Operating GP LLC; Seadrill Operating LP; Seadrill Partners B.V.; Seadrill Partners Finco LLC;
         Seadrill Partners Malaysia Sdn. Bhd.; Seadrill Partners Operating LLC; Seadrill Polaris Ltd.; Seadrill T-15
         Ltd.; Seadrill T-16 Ltd.; Seadrill Texas LLC; Seadrill US Gulf LLC; Seadrill Vela Hungary Kft.; and
         Seadrill Vencedor Ltd. The location of Debtor Seadrill Partners LLC’s principal place of business and the
         Debtors’ service address in these chapter 11 cases is Seadrill Partners LLC, 2nd Floor, Building 11,
         Chiswick Business Park, 566 Chiswick High Road, London W4 5YS, United Kingdom.

2        The “TLB Agent” refers to Alter Domus (US) LLC, in its capacities as the Administrative Agent and
         Collateral Agent under that certain Credit Agreement, dated as of February 21, 2014 (as amended, restated,
         amended and restated, supplemented, waived, or otherwise modified from time to time, the “TLB Credit
         Agreement”). Capitalized terms used but not defined herein shall have the meanings ascribed to them in
         the TLB Credit Agreement.
             Case 20-35740 Document 5 Filed in TXSB on 12/01/20 Page 2 of 6




                 WHEREAS, as of the date hereof, the Debtors that are Borrowers or Guarantors under
the Loan Documents (collectively, the “Debtor Loan Parties”)3 were indebted to the TLB Agent and
the Secured Parties under the Loan Documents for certain principal amounts, plus total accrued and
unpaid interest and fees, and all other costs, fees and charges (including costs, fees, financial advisor fees,
and attorneys’ fees (collectively, the “Prepetition Debt”);

               WHEREAS, pursuant to the Loan Documents, the Borrowers and the Guarantors granted
the Secured Parties a first-priority security interest in and continuing lien on substantially all of their
assets and property, including Cash Collateral, subject to certain limited exclusions as set forth in
the Loan Documents;

                 WHEREAS, the TLB Agent, on behalf of the Secured Parties and at the direction of
the Required Lenders, is willing to consent, pursuant to section 363(c)(2)(A) of the Bankruptcy Code,
to the Debtor Loan Parties’ use of Cash Collateral solely pursuant to, and in a manner wholly consistent
with, the disbursements contemplated by the Initial Interim Budget; and

               WHEREAS, the foregoing recitals are for informational purposes only and are not
intended to be admissions against any party hereto and may not be used against any party except in
connection with seeking approval of this Stipulation.

                 NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto stipulate
and agree as follows:

        1.       Acknowledgment of Prepetition Indebtedness and Priority. The Debtor Loan Parties
                 acknowledge that (i) the Prepetition Indebtedness is absolute and unconditionally due and
                 payable without defense, offset or counterclaim, and the Debtor Loan Parties waive any
                 right to object to the allowance of the claims of the Secured Parties in the Chapter 11
                 Cases, (ii) the Secured Parties have valid, binding, first priority perfected liens and
                 security interests in the Collateral, and (iii) such liens are not subject to defense,
                 counterclaim, offset of any kind, subordination and are otherwise unavoidable.

        2.       Cash Collateral. The Debtor Loan Parties hereby admit, agree, and stipulate that as of the
                 Petition Date, all of the Debtor Loan Parties’ existing cash (a) constituting Collateral,
                 (b) constituting proceeds, products, rents, or profits of property of Collateral, and/or
                 (c) which is subject to the Secured Parties’ rights of setoff, constitutes the Secured
                 Parties’ Cash Collateral.

        3.       Use of Cash Collateral. Pursuant to sections 105(a), 363(b), and 363(c)(2) of the
                 Bankruptcy Code, the Debtor Loan Parties are hereby authorized to use Cash Collateral
                 exclusively pursuant to the terms of this Stipulation, solely to pay the expenses set forth
                 in the Initial Interim Budget, which shall not include any payments to Seadrill Limited or

3
        The Debtor Loan Parties include the following Debtors: Seadrill Capricorn Holdings LLC, Seadrill Gulf
        Operations Auriga LLC, Seadrill Gulf Operations Sirius LLC, Seadrill Auriga Hungary Kft., Seadrill
        Hungary KFT, Seadrill US Gulf LLC, Seabras Rig HoldCo KFT, Seadrill Gulf Operations Vela LLC,
        Seadrill Vela Hungary Kft., Seadrill International Ltd., Seadrill T-15 Ltd., Seadrill T-16 Ltd., Seadrill
        Operating LP, Seadrill OPCO Sub LLC, Seadrill Partners Finco LLC, Seadrill Vencedor Ltd., Seadrill Leo
        Ltd., Seadrill Ghana Operations Ltd., Seadrill Polaris Ltd., Seadrill Canada Ltd., Seadrill China Operations
        Ltd., and Seadrill Deepwater Drillship Limited.
                                                        2
     Case 20-35740 Document 5 Filed in TXSB on 12/01/20 Page 3 of 6



         its subsidiaries (excluding SDLP), solely to make disbursements during the period
         commencing on the Petition Date and ending on December 8, 2020 and for no other
         purpose; provided, that any disbursement in excess of $1,000,000 that constitutes an
         “Other Operating Disbursement,” as described in the Initial Interim Budget, shall require
         the consent of the TLB Agent (acting at the direction of the Required Lenders); provided,
         further that nothing in the foregoing shall limit any payments to Seadrill Limited or its
         subsidiaries (excluding SDLP) in a pass-through capacity and where such entity is not the
         ultimate beneficiary of such payment; provided, further, that the Initial Interim Budget
         may be modified and this period may be further extended, as applicable, by written
         agreement (including via e-mail) of the Debtor Loan Parties and the TLB Agent (acting at
         the direction of the Required Lenders), which such modifications and agreements may be
         communicated among the advisors to the Debtor Loan Parties and the TLB Agent,
         respectively.

4.       Stipulations Binding. The stipulations contained herein shall be binding upon all parties
         in interest, including any committee appointed in these Chapter 11 Cases, but all such
         stipulations shall be superseded in their entirety by the findings, stipulations, liens,
         claims, and all other matters in any order of the Bankruptcy Court authorizing
         the Debtors’ subsequent use of Cash Collateral.

5.       Execution. This Stipulation may be executed in one or more counterparts, by .pdf or
         other electronic transmission, each of which shall be deemed an original, but all of which
         together shall constitute one and the same instrument.

6.       Entire Agreement. This Stipulation constitutes the entire agreement between the parties
         hereto with respect to the subject matter hereof and supersedes all prior agreements and
         understandings, written and oral, between the parties with respect to the subject matter
         hereof. No modification or amendment of this Stipulation shall be valid unless it is in
         writing and signed by the parties hereto.

7.       Governing Law. This Stipulation shall be governed by, and construed in accordance
         with, the laws of the State of New York, without regard to any principles of choice of law
         thereof.

8.       Retention of Jurisdiction. In the event of any dispute with respect to the subject matter of
         this Stipulation, the parties hereto agree that the Bankruptcy Court will have exclusive
         jurisdiction to resolve such dispute.

9.       Termination. Unless extended by a writing executed among the Debtor Loan Parties and
         the TLB Agent, the Debtor Loan Parties’ right to use Cash Collateral terminates on
         December 8, 2020 (the “Termination Date”). On the Termination Date, the TLB Agent’s
         and the Secured Parties’ consent to use of the Cash Collateral shall be deemed withdrawn
         and the Debtor Loan Parties may not continue to use Cash Collateral except upon written
         consent from the TLB Agent or further order of the Bankruptcy Court. Following the
         Termination Date, the rights of all parties in interest (including the Debtors, any official
         committee of unsecured creditors, the TLB Agent, and the Secured Parties) shall be fully
         reserved and preserved in all respects regarding the subject matter hereof.




                                             3
         Case 20-35740 Document 5 Filed in TXSB on 12/01/20 Page 4 of 6



       IN WITNESS WHEREOF and in agreement herewith, by and through the undersigned, the parties
hereto have executed and delivered this Stipulation as of the date first set forth below.
Dated: December 1, 2020



                                            SEADRILL PARTNERS LLC, on behalf of itself and its
                                            subsidiaries and other Debtors
                                            By: ______________________
                                            Name: Mohsin Y. Meghji
                                            Title: Authorized Signatory
      Case 20-35740 Document 5 Filed in TXSB on 12/01/20 Page 5 of 6




SO ORDERED:



DAVID R. JONES
UNITED STATES BANKRUPTCY JUDGE
         Case 20-35740 Document 5 Filed in TXSB on 12/01/20 Page 6 of 6



                                      Exhibit A

                                Initial Interim Budget



Category                                    Amount Allocated
Personnel Costs                             $2,200,000
Other Operating Disbursements               $7,800,000
Total Initial Interim Budget                $10,000,000
